DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 6/7/2022, claims 1, 2, 5, 7 – 9, 12, 14 – 16, 19 and 20 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 2, 5, 7 – 9, 12, 14, 15, 19, and 20 are amended and pending examination.
Acknowledgement is made claims 3, 4, 6, 10, 11, 13, 17, and 18 are cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 10 – 12 of Remarks dated 6/7/2022, wherein Applicant alleges the amendments to the independent claims overcome the previous rejections of the claims under the prior art have been fully considered and found persuasive. The claim amendments have been amended as filed 6/7/2022, and overcome the previous rejections under 35 U.S.C. §103. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 – 9, 12, 14 – 16, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Beck (US 2021/0105297 A1) in view of Menon et al. (US 2022/0021600 A1), hereinafter “Menon”.
Regarding claim 1, Beck teaches a network device, comprising: 
a processor (Beck Paragraph [0016]); 
a memory (Beck Paragraph [0016]);  
a plurality of routing protocol agents (routers 1200, 1210, 1220…) operatively connected to a routing information base (RIB) agent (out of path BGP validation controller 1300) and executing on the processor wherein the plurality of routing protocol agents comprises a first routing protocol agent and a second routing protocol agent (Beck Paragraphs [0031], [0034], and [0016]) (the controller being an RIB device (Beck Paragraph [0065])); and
the RIB agent executing on the processor and configured to: 
obtain a routing policy (configuring the controller with validation protocols or algorithms (including path security tracking) (Beck Paragraphs [0035 – 0036]));
obtain a first route from the first routing protocol agent and a second route from the second routing protocol agent (controller receives route advertisements from routers (through a deny mechanism) (Beck Paragraphs [0034 – 0035]) wherein the routing advertisements comprise routing prefix lists a list of routes (Beck Paragraphs [0025] and [0037])); 
modify, using the routing policy, an initial value of an attribute of the first route of the plurality of routes to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by the RIB agent (validation protocols included in the controller include path security tracking (Beck Paragraph [0036]) path security tracking includes determining a security cost for multiple candidate paths, “modifying a path length for the available paths according to their respective security costs” (Beck Paragraph [0044])); 
perform the route selection on the first updated route and the second route to select the first updated route ( “selecting the path for routing the packet from the available paths based at least in part on the modified path lengths” (Beck Paragraph [0044])); 
make a determination about whether to distribute the first route to the second routing protocol agent (comparing the validation scores by the controller against a defined threshold (Beck Paragraph [0057])); and 
based on the determination, not distribute the first route to the second protocol agent or distribute the first route to the second protocol agent (sending an acceptance notification to the router 1220 when the prefix announcement is validated (Beck Paragraph [0057]) programming the local RIB [with the prefix announcement] in response to acceptance (Beck Paragraph [0065])).
Where Beck teaches a route is the first updated route (Beck Paragraph [0044]), Beck fails to teach performing a next-hop action on a route, wherein an agent uses an item of information that is unavailable to a plurality of routing protocol agents to perform the next-hop action.
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Beck for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as having a centralized data store of knowledge and a device (e.g., a server) to analyze topology information allows for the determination of an end-to-end performance of each of the multi-hop paths (Menon Paragraph [0007]).

Regarding claim 2, Beck and Menon teach the network device of claim 1, wherein the routing policy comprises a set of statements that determines the modification to be performed on the first route (path security tracking recites a methodology of receiving routing prefixes, determining the available paths, determining security costs associated therewith, and modifying path lengths to select a path for routing (Beck Paragraph [0044])).

Regarding claim 5, Beck and Menon teach the network device of claim 1, wherein the next-hop action is to deny network traffic data units destined for a next-hop of the first updated route, to modify the next-hop of the first updated route to an updated next-hop of the first updated route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the first updated route to at least one security policy implementation next-hop.

Regarding claim 7, Beck and Menon teach the network device of claim 1, wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route (assigning a score on the level of overlap between a route path and preferring a less specific route when there is a potential leak, wherein a route is denied when the validation score does not meet a threshold (Beck Paragraphs [0051] and [0057])).  

Regarding claim 8, Beck teaches a method, comprising: 
obtaining, by a routing information base (RIB) agent, a routing policy (configuring the controller with validation protocols or algorithms (including path security tracking) (Beck Paragraphs [0035 – 0036])); 
receiving, by the RIB agent, a first route from a first routing protocol agent of a plurality of routing protocol agents and a second route from the second routing protocol agent (controller receives route advertisements from routers (through a deny mechanism) (Beck Paragraphs [0034 – 0035]) wherein the routing advertisements comprise routing prefix lists a list of routes (Beck Paragraphs [0025] and [0037]));
modifying, by the RIB agent and using the routing policy, an initial value of an attribute of the first route of the plurality of routes to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before a route selection by the RIB agent (validation protocols included in the controller include path security tracking (Beck Paragraph [0036]) path security tracking includes determining a security cost for multiple candidate paths, “modifying a path length for the available paths according to their respective security costs” (Beck Paragraph [0044])); 
performing, by the RIB agent, the route selection on the first updated route and the second route to select the first updated route ( “selecting the path for routing the packet from the available paths based at least in part on the modified path lengths” (Beck Paragraph [0044])), 
make a determination about whether to distribute the first route to the second routing protocol agent (comparing the validation scores by the controller against a defined threshold (Beck Paragraph [0057])); and 
based on the determination, not distribute the first route to the second protocol agent or distribute the first route to the second protocol agent (sending an acceptance notification to the router 1220 when the prefix announcement is validated (Beck Paragraph [0057]) programming the local RIB [with the prefix announcement] in response to acceptance (Beck Paragraph [0065])).
Where Beck teaches a route is the first updated route (Beck Paragraph [0044]), Beck fails to teach performing a next-hop action on a route, wherein an agent uses an item of information that is unavailable to a plurality of routing protocol agents to perform the next-hop action.
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Beck for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as having a centralized data store of knowledge and a device (e.g., a server) to analyze topology information allows for the determination of an end-to-end performance of each of the multi-hop paths (Menon Paragraph [0007]).

Regarding claim 9, Beck and Menon teach the method of claim 8, wherein the routing policy comprises a set of statements that determines the modification to be performed on the first route (path security tracking recites a methodology of receiving routing prefixes, determining the available paths, determining security costs associated therewith, and modifying path lengths to select a path for routing (Beck Paragraph [0044])).

Regarding claim 12, Beck and Menon teach the method of claim 8, wherein the next-hop action is to deny network traffic data units destined for a next-hop of the first updated route, to modify the next-hop of the first updated route to an updated next-hop of the first updated route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the first updated route to at least one security policy implementation next-hop.

Regarding claim 14, Beck and Menon teach the method of claim 8, wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route (assigning a score on the level of overlap between a route path and preferring a less specific route when there is a potential leak, wherein a route is denied when the validation score does not meet a threshold (Beck Paragraphs [0051] and [0057])).  

Regarding claim 15, Beck teaches a non-transitory computer readable medium comprising instructions (Beck Paragraph [0016]) that, when executed by a processor, perform a method, the method comprising: 
obtaining a routing policy (configuring the controller with validation protocols or algorithms (including path security tracking) (Beck Paragraphs [0035 – 0036])); 
receiving a first route from a first routing protocol agent of a plurality of routing protocol agents and a second route from the second routing protocol agent (controller receives route advertisements from routers (through a deny mechanism) (Beck Paragraphs [0034 – 0035]) wherein the routing advertisements comprise routing prefix lists a list of routes (Beck Paragraphs [0025] and [0037])); 
modifying using the routing policy, an initial value of an attribute of the first route of the plurality of routes to obtain a first updated route with a new value for the attribute, wherein the modifying of the initial value of the attribute occurs before route selection (validation protocols included in the controller include path security tracking (Beck Paragraph [0036]) path security tracking includes determining a security cost for multiple candidate paths, “modifying a path length for the available paths according to their respective security costs” (Beck Paragraph [0044])); 
performing the route selection on the first updated route and the second route to select the first updated route ( “selecting the path for routing the packet from the available paths based at least in part on the modified path lengths” (Beck Paragraph [0044])); 
make a determination about whether to distribute the first route to the second routing protocol agent (comparing the validation scores by the controller against a defined threshold (Beck Paragraph [0057])); and 
based on the determination, not distribute the first route to the second protocol agent or distribute the first route to the second protocol agent (sending an acceptance notification to the router 1220 when the prefix announcement is validated (Beck Paragraph [0057]) programming the local RIB [with the prefix announcement] in response to acceptance (Beck Paragraph [0065])).
Where Beck teaches a route is the first updated route (Beck Paragraph [0044]), Beck fails to teach performing a next-hop action on a route, wherein an agent uses an item of information that is unavailable to a plurality of routing protocol agents to perform the next-hop action.
However, in analogous art, Menon teaches providing metric-based multi-hop path selection in a network comprising a plurality of routers (routers 110) and a routing engine (routing engine 204) (Menon Abstract and Paragraphs [0063 – 0065]). Menon teaches the routing engine having specific access to a Routing Information Base (RIB) (routers 110 are not taught as having access to the RIB) (Menon Paragraph [0064]). 
Menon specifically teaches performing a next-hop action on a route, wherein an agent (routing engine 204) uses an item of information that is unavailable to a plurality of routing protocol agents (routers 110) to perform the next-hop action (using the RIB, the routing engine analyzes the information and routes stored in the RIB and generates forwarding information to configure a forwarding engine to access the routes using specific next hops (Menon Paragraph [0065])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Menon related to giving a central device access to a RIB to configure one or more forwarding devices and apply them to the teachings Beck for the purpose of having a device with a wider knowledge base of a network topology to modify routes in the network. One would be motivated as such as having a centralized data store of knowledge and a device (e.g., a server) to analyze topology information allows for the determination of an end-to-end performance of each of the multi-hop paths (Menon Paragraph [0007]).

Regarding claim 16, Beck and Menon teach the non-transitory computer readable medium of claim 15, wherein the routing policy comprises a set of statements that determines the modification to be performed on the first route (path security tracking recites a methodology of receiving routing prefixes, determining the available paths, determining security costs associated therewith, and modifying path lengths to select a path for routing (Beck Paragraph [0044])).

Regarding claim 19, Beck and Menon teach the non-transitory computer readable medium of claim 15, wherein the next-hop action is to deny network traffic data units destined for a next-hop of the first updated route, to modify the next-hop of the first updated route to an updated next-hop of the first updated route that is on a path to a same destination (routing engine configures the FIB using the RIB to associate network destinations with specific next hops (Menon Paragraph [0065]) inherits motivation to combine from parent claim.), or to modify the next-hop of the first updated route to at least one security policy implementation next-hop.  

Regarding claim 20, Beck and Menon teach the non-transitory computer readable medium of claim 15, wherein the first updated route is not distributed to the second routing protocol agent when second routing protocol agent has a less specific route to a same destination as the first updated route (assigning a score on the level of overlap between a route path and preferring a less specific route when there is a potential leak, wherein a route is denied when the validation score does not meet a threshold (Beck Paragraphs [0051] and [0057])).


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Dalal et al. (US 2007/0047446 A1) which teaches updating a best path based upon real-time congestion feedback information in a network.
Balonado et al. (US 2009/0006647 A1) which teaches evaluating routing paths based on performance measurements to produce reports and further inject routing decisions based upon review of the reports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456